Order                                                                                         Michigan Supreme Court
                                                                                                    Lansing, Michigan

  September 6, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                  Chief Justice

  152483 (11)                                                                                           Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                     Bridget M. McCormack
                                                                                                           David F. Viviano
                                                                                                       Richard H. Bernstein
  SAMUEL DANY,                                                                                               Joan L. Larsen,
           Plaintiff,                                                                                                  Justices

  v                                                                  SC: 152483
  BOARD OF LAW EXAMINERS,
           Defendant.

  _________________________________________/

         On order of the Court, the motion for reconsideration of this Court’s May 2, 2016
  order is considered, and it is DENIED, because it does not appear that the order was
  entered erroneously.




                            I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                      foregoing is a true and complete copy of the order entered at the direction of the Court.
                            September 6, 2016
         t0829
                                                                                Clerk